                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                       CASE NO. 8:04-cr-154-T-26MAP

ROME LEE HARMON
                                        /

                                        ORDER

       UPON DUE AND CAREFUL CONSIDERATION of the procedural history of

this case, together with the parties’ submissions, it is ORDERED AND ADJUDGED that

Defendant’s Motion to Reduce Sentence Pursuant to the First Step Act of 2018 (Dkt. 221) is

granted without the necessity of a hearing as requested by Defendant. See United States v.

McKinney, 2019 WL 2053998 (D. Kan. May 9, 2019) (and cases cited and discussed). The

Court reduces Defendant’s sentences as to counts one, eight, and nine to concurrent terms of

360 months of imprisonment to be followed by concurrent terms of eight years of

supervised release subject to the same terms and conditions of supervised release as

previously imposed. Defendant’s sentences as to counts two, three, seven, and ten shall

remain the same. The Court requests the Clerk to submit an amended judgment reflecting

these sentencing reductions.

       DONE AND ORDERED at Tampa, Florida, on May 28, 2019.



                                              s/Richard A. Lazzara
                                            RICHARD A. LAZZARA
                                            UNITED STATES DISTRICT JUDGE
COPIES FURNISHED TO:
Counsel of Record
